Citation Nr: 1221601	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  08-22 540	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to an increased rating in excess of 10 percent for right knee strain with narrowing of the medial compartment consistent with post surgical meniscectomy, patellar chondromalacia with degenerative joint disease, and residual scarring.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1986 to June 1990 and also had a subsequent period of service with the Army National Guard.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in pertinent part, denied entitlement to an increased rating in excess of 10 percent for the Veteran's service-connected right knee disability.

(The issue of whether an August 1991 Board decision, which denied entitlement to a compensable rating for the Veteran's right knee disability, contained clear and unmistakable error will be the subject of a separate Board decision.)

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran reported in a December 2007 statement that his right knee disability had worsened since his last VA examination in January 2007 and that he needed knee replacement surgery.  In a July 2008 VA Form 9, he stated that his right knee had worsened in part due to plantar fasciitis, for which he subsequently received service connection in a September 2008 rating decision.  

A Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  In addition, a Veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Therefore, a new VA examination must be provided to determine the current severity of the service-connected right knee disability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current severity of his right knee disability.  The examiner should review the claims folder and note such review in the examination report.

The examiner should report the ranges of right knee motion in degrees.  

The examiner should determine whether the right knee disability is manifested by weakened movement, excess fatigability, incoordination, pain or flare-ups.  Such inquiry should not be limited to muscles or nerves.  

These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain or flare-ups.  

The examiner should further note whether there is subluxation or instability and if present, should opine as to its severity in terms of slight, moderate, or severe.

The examiner should also not whether there is right knee locking.

The examiner should identify all manifestations of right knee scaring, including the size of the scar.

2.  The agency of original jurisdiction should review the examination report to ensure that it contains the opinion and rationale requested in this remand.

3.  If the benefits sought on appeal remain denied, the RO or AMC should issue a supplemental statement of the case before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


